MR. Justice del Toro
delivered the opinion of the court.
GoTble & Jiménez, a mercantile partnership with its head office in San Juan, brought an action in the District Court of Guay ama against Miguel Truyol ■& Company, another mercantile partnership domiciled in Guayama, to recover the sum of $850 as damages for the breach of a contract for the purchase and sale of two hundred bags of wheat flour. The defendants first demurred to the complaint, then answered it and also filed a counter-claim against the plaintiffs for $1,180 as damages for the breach of a contract for the purchase and sale of four hundred bags of rice.
The district court overruled the demurrer and after the trial of the case, both parties introducing evidence, dismissed the counter-claim and sustained the complaint.
The defendant then appealed to this court. A day and hour was set for the hearing on appeal and the appellants failed to appear. The appellees appeared'by counsel and first moved that the appeal be dismissed for the failure of the *364appellants to comply with. Rule 42 of this court (17 P. E. R. LXXIY), and then argued the questions involved in the case.
The rule invoked reads as follows:
“Within ten days after the transcript of record has been filed in this court, the attorney for the appellant shall file in court a typewritten or printed brief, in duplicate, which shall contain a true and concise statement of the ease, as it appears in the record; also an assignment of errors upon which his appeal is based, and he shall in addition thereto comply with the law of procedure now in force.”
The brief of the appellants does not comply with the said rule, for it contains neither a trne and concise statement of the case as it appears in the record, nor an assignment of the errors npon which the appeal is based, as required by ■the rule.
Therefore, in conformity with Enle 60 (17 P. E. E. LXXYI), the appeal will be dismissed.
We desire to say also that we have examined the transcript of the record and are convinced that the district court administered justice in this case, but we prefer to base our judgment on the failure of the appellants to comply with Eule 42 in order to call the attention of attorneys to this very important matter in the proper consideration and decision of appeals' taken to this court.

Dismissed.

Chief Justice Hernández and Justices Wolf, Áldrey and Hutchison concurred.